Fellows, J.
(dissenting). I think it is now too late to deny the jurisdiction of a court of equity to entertain a bill filed for the specific performance of a contract entered into by husband and wife. See Dakin v. Dakin, 97 Mich. 284; Thompson v. Tucker-Osborn, 111 Mich. 470; Carr v. Lyle, 126 Mich. 655; Kundinger v. Kundinger, 150 Mich. 630; Phillips v. Phillips, 83 Mich. 259; Koch v. Koch, 126 Mich. 187; Carmichael v. Carmichael, 72 Mich. 76 (1 L. R. A. 596, 16 Am. St. Rep. 528).
I think the decree should be affirmed.